Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 02/18/21.  Claims 9 and 16 have been amended. Claims 1-8 and 11-15 have been cancelled. Claims 19-33 haven been added. Claims 9-10 and 16-33 are pending.
2.	Applicants' arguments filed 02/18/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
3.	Claim 19 is objected to because of the following informalities:
	Claim 19 depends on itself. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 9, 16, 22-24 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Perez and further in view of Want et al (U.S. 20150169189 A1 hereinafter, “Want”).
9.	With respect to claim 9,
Lewis discloses a system for media content selection, comprising:
a processing resource;
a memory; and
an audio output, wherein the processing resource is to receive profile data and location data for a first user and a second user and a request from the first user to select media content and;
wherein the processing resource is to;
determine that the first and second users are located at a same location, based on location data for the first and second users;
determine first media content from a repository of available media content based on the profile data for the first user;
determine second media content from the repository of available media content based on the profile data for the second user;
determine that the first media content and the second media content do not match (Lewis abstract, col. 4 line 62 – col. 5 line 6, col. 8 lines 30-49, col. 14 lines 33-43, col. 15 lines 13-23, col. 16 lines 35-53 e.g. [Abstract] A set of co-located devices is identified, including at least first and second devices that are associated with different users and are currently in proximity to each other.  A determination is profiles to restrict suggested content (e.g., advertisements or related content) based on the intersection of the different profiles, while taking into account each users' account history.  For example, the process 320 can be used to provide or suggest content in the following scenario.  User A's profile has the following suggested content after watching video X based on their entire account history: A, B, C, D, H, Q and V. User B's profile has the following suggested content after watching video X based on their entire account history: A, C, H, Q, Y and W. User C's profile has the following suggested content after watching video X based on their entire account history: A, G, Q, R, Y and Z. The process 320 can be used, for example, to detect that all three users are in the same room.  Once video X is over, for example, an intersection for suggested content for all 3 users can be [A, Q].  Either A or Q can be presented or suggested next, for example, depending on how they rank [as
(e.g. location – same room), based on location data for the first and second users;
determine first media content from a repository of available media content based on the profile data for the first user (e.g. user profile);
determine second media content from the repository of available media content based on the profile data for the second user (e.g. user profile);
determine that the first media content and the second media content do not match (e.g. A, B, C, D, H, Q and V vs. A, C, H, Q, Y and W vs. A, G, Q, R, Y and Z)]).
Although Lewis substantially teaches the claimed invention, Lewis does not explicitly indicate in response to determining that the first media content and the second media content do not match, alternatingly selecting between the first media content and the second media content that do not match, and transmitting the first media content and the second media content as alternatingly selected to the audio output.
Perez teaches the limitations by stating
determine that the first and second users are located at a same location, based on location data for the first and second users;
determine first media content from a repository of available media content based on the profile data for the first user;
determine second media content from the repository of available media content based on the profile data for the second user;
determine that the first media content and the second media content do not match;
in response to determining that the first media content and the second media content do not match, and transmit the first media content or the second media content to the audio output (Perez [0056], [0067], [0070], [0083] e.g. [0056] In embodiments of the present technology, customized content is automatically selected and recommended to one or more users based on user preferences 42 that the user sets up in profile 40.  User preferences may have a wide variety of specified preferences as to what content a user wishes to receive, and under what conditions that content is to be received (for example only when the user is alone and not in a group). Each user of a system 10 may specify and save their own user preferences 42 with their profile 40. [0067] Another user preference in profile 40 may be learned preferences 94.  These are preferences that are not set by a user, but are in fact learned by one or more computing devices in environment 5, and added to user preferences 42.  For example, the system may learn over time that at certain times, or when in certain moods, the user typically seeks particular content, or content from a particular category.  [0070] A user may further define priority settings 96, which are used in the event the user's content presentation In one example, a user may specify one or more other users, and which user preferences are to be given priority between the two users in the event of a conflict.  It may happen for example that, with first and second users, both define that their user preferences are to be given priority over the other.  In this instance, the priority settings 96 would not resolve the conflict.  Here, the system may provide an audible and/or visible prompt, asking the users to specify how they would like the conflict resolved and what content to provide. [0083] In step 192, the system determines whether there are conflicts in the user preferences of one or more of the users.  If so, the conflict is resolved in step 196, and the content decided upon may be presented in step 198.  As discussed above, the conflict may be resolved per priority settings 96 in the user preferences 42 of the users.  Alternatively, the system may prompt users as to how to resolve the conflict. When user 18a joins him, user 18a may have a policy where, when users 18a and 18b are together, possibly in the evening, they want to receive passive content such as a movie.  When user 18c joins them, user 18c may have a policy which indicates that she is unable to watch "R" If users 18a and 18b were watching an "R" rated movie, the system may recommend new content, such as for example a "PG" movie or a sporting event that all three can watch together [as
determine that the first and second users (e.g. first and second users) are located at a same location (e.g. together, joins; Fig. 1), based on location data for the first and second users (e.g. second user 18c - she);
determine first media content from a repository of available media content (e.g. customized content is automatically selected and recommended to one or more users based on user preferences 42 that the user sets up in profile) based on the profile data (e.g. user profile/preference) for the first user;
determine second media content from the repository of available media content based on the profile data (e.g. user profile/preference) for the second user;
determine that the first media content and the second media content do not match (e.g. conflict);
in response to determining that the first media content and the second media content do not match, and transmit the first media content or the second media content to the audio output].  This illustration is by way of example only, and it is appreciated that any of a wide variety of other scenarios may be implemented in accordance conflict identity and resolution steps 192, 196 and 198).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lewis and Perez, to provide a collaborative system to recognize users and user traits, and to adjust the content delivered, as well as how it is delivered, based on this recognition (Perez [0001]).
Although Lewis and Perez combination substantially teaches the claimed invention, they do not explicitly indicate alternatingly selecting between the first media content and the second media content that do not match, and transmitting the first media content and the second media content as alternatingly selected to the audio output.
Want teaches the limitations by stating
in response to determining that the first media content and the second media content do not match, alternatingly selecting between the first media content and the second media content that do not match, and transmitting the first media content and the second media content as alternatingly selected to the audio output (Want [0033] – [0039] and Figs. 5-6 e.g. [0033] A recommendation may be made where one user is lacking content that the other user has.  For example, if both users enjoy classical music, they may share many songs in common.  However, there may be one or more songs that one user has that the other does not.  The overlapping display of content may reflect such gaps in the one user's collection.  [0035] FIG. 5 shows an A, B, C, D, and E. Similarly, the second user while the second user may have comedy movies B, D, E, and F. The digital sign may display to the first user the movies A through E and indicate that B, D, and E are movies that the first user has in common with the second user.  The digital sign also may indicate that within the comedy category of movies, the second user has movie F for which the second user has assigned a five star rating.  The first user may view information about movie F on the digital sign or flag movie F to view information about it later.  The second user may see on the digital sign that the first user also has movies B, D, and E. The digital sign may highlight or otherwise indicate that movies A and C are movies A and C from the digital sign, such as by interfacing with the sign via the user's mobile device.  [0038] The first or the second user may make a selection of the content, supplemental content, recommendation, or any combination thereof.  Continuing the above example, the first user may select movie F for download or purchase or the first user may flag movie F to review later, gather more information, or add to a wish list.  The supplemental content may be associated with the first user's account, for example, to allow the user to access the content independently of the mobile device from which the purchase was made (e.g., the user may access the content from a laptop or desktop computer).  [0039] Navigation and selection of the content may be performed simultaneously by each user or a user may be designated as having priority (e.g., based on order of connection to the interface 600).  In some configurations, the content displayed on the interface 600 may be rotated at predefined intervals and using predefined content and categories [as in response to determining that the first media content and the second media content do not match (e.g. movies A/C vs. movie F), alternatingly selecting (e.g. rotate; referring to the instant application specification [0030] …content may be alternated or rotated; NOTE: according to the instant then rotated between the users) between the first media content and the second media content that do not match, and transmitting the first media content and the second media content as alternatingly selected (e.g. rotate; referring to the instant application specification [0030] …content may be alternated or rotated) to the audio output (e.g. Figs. 5-6)].  For example, the interface may rotate between showing applications, music, multimedia, and books.  Users connected to the interface may have a cursor that is numbered or that appears in a unique color for each user.  The user may position the cursor over content for which the user would like to obtain more information, flag the content, download the content, or purchase the content).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lewis, Perez and Want, to provide a collaborative system to recognize users and user traits, and to adjust the content delivered, as well as how it is delivered, based on this recognition (Perez [0001]).
10.	With respect to claim 22,
	Lewis further discloses wherein the location data is based on global positioning system data (Lewis abstract, col. 4 line 62 – col. 5 line 6, col. 8 lines 30-49, col. 14 lines 33-43, col. 15 lines 13-23, col. 16 lines 35-53 e.g. GPS).

	Lewis further discloses wherein the location data is based on a Wi-Fi signal (Lewis abstract, col. 4 line 62 – col. 5 line 6, col. 8 lines 30-49, col. 14 lines 33-43, col. 15 lines 13-23, col. 16 lines 35-53 e.g. WiFi).
12.	With respect to claim 24,
	Lewis further discloses wherein the location data identifies a room within a structure (Lewis abstract, col. 4 line 62 – col. 5 line 6, col. 8 lines 30-49, col. 14 lines 33-43, col. 15 lines 13-23, col. 16 lines 35-53 e.g. same room).
13.	Claims 16 and 30-32 are same as claims 9 and 22-24 and are rejected for the same reasons as applied hereinabove.
14.	Claim 33 is same as claims 9 and is rejected for the same reasons as applied hereinabove.

15.	Claims 10 and 17 are rejected under 35 U.S.C. 103(a) as being obvious by Lewis in view of Perez and Want, and further in view of Suzuki.
16.	With respect to claim 10,
Although Lewis, Perez and Want combination substantially teaches the claimed invention, they do not explicitly indicate wherein the processing resource is to match the location data to an event in calendar data for the first and second users.
wherein the processing resource is to match the location data to an event in calendar data for the first and second users (Suzuki [0005] – [0006], [0027], [0033], [0038], [0041], [0048] e.g. [0005] Generally speaking, a system implemented in a network server and/or a client device customizes a digital map for a user in view of the user's activity as well as another user's activity, when the activities of the users can be correlated.  The system thus accounts for social and/or collaborative signals in addition to signals specific to the user.  The customization can include elevating the detail level on the digital map for the portions corresponding to the users' current locations, generating commercial content (such as advertisements) in view of both users' profiles, etc. The system can detect potentially correlated activities for users based on calendar appointments, electronic messages, or explicit user commands. [0027] The social data 156 may include information regarding interactions between the user and other individuals, such as e-mail exchanges, telephone calls, text message exchanges, joint calendar appointments or scheduled meetings, or other information regarding interactions or predicted interactions between the user and other individuals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lewis, Perez and Suzuki, to provide a collaborative system to recognize users and user traits, and to 
17.	Claim 17 is same as claim 10 and is rejected for the same reasons as applied hereinabove.

18.	Claims 18-19, 21, 26-27 and 29 are rejected under 35 U.S.C. 103(a) as being obvious by Lewis in view of Perez, Want and Suzuki, and further in view of O'Driscoll.
19.	With respect to claim 18,
Although Lewis, Perez, Want and Suzuki combination substantially teaches the claimed invention, they do not explicitly indicate wherein the calendar data includes a scheduled event of the first and second users.
O'Driscoll teaches the limitations by stating wherein the calendar data includes a scheduled event of the first and second users (O'Driscoll [0070], [0074] - [0075], [0080] – [0087] e.g. scheduled).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lewis, Perez, Suzuki and O'Driscoll, to provide a collaborative system to recognize users and user traits, and to adjust the content delivered, as well as how it is delivered, based on this recognition (Perez [0001]).
20.	With respect to claim 19,
	O'Driscoll further discloses wherein the scheduled event includes a location identifier (O'Driscoll [0070], [0074] - [0075], [0080] – [0087] e.g. house).

	O'Driscoll further discloses wherein the calendar data includes historical play data related to multimedia content (O'Driscoll [0070], [0074] - [0075], [0080] – [0087] e.g. Having built up context generation for this specific user, the system knows that such a user listens to music while cooking dinner in the kitchen and understands what songs the users usually listens to during this activity; This is not a once off event and the system recognises that this song is listened to every week day with the same context signals present)
23.	Claims 26-27 and 29 are same as claims 18-19 and 21 and are rejected for the same reasons as applied hereinabove.

24.	Claims 20 and 28 are rejected under 35 U.S.C. 103(a) as being obvious by Lewis in view of Perez, Want and Suzuki, and further in view of Priness.
25.	With respect to claim 20,
Although Lewis, Perez, Want and Suzuki combination substantially teaches the claimed invention, they do not explicitly indicate wherein the calendar data includes holiday data.
Priness teaches the limitations by stating wherein the calendar data includes holiday data (Priness [0004], [0014], [0017], [0055] e.g. holiday).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Lewis, Perez, Suzuki and Priness, to provide a collaborative system to recognize users and user 
26.	Claim 28 is same as claim 20 and is rejected for the same reasons as applied hereinabove.

Response to Argument
27.	Applicant’s remarks and arguments presented on 02/18/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 4, 2021